Opinion by
White, P. J.
§ 199. Jurisdiction of comity court; amount in controversy; .case stated. Suit upon a promissory note for $910.64, which note contains a stipulation that if it was not paid at maturity, ten per cent, for attorney’s fees for collection should be added to the principal should the *299note be placed in the hands of an attorney for collection. The petition claimed and prayed for a judgment for the principal of the note, interest and the stipulated attorney’s fees. The ten per cent, attorney’s fees added to the principal makes $1,001.70, an amount in excess of the jurisdiction of the county court, said jurisdiction being limited to not exceed $1,000 exclusive of interest. [Const., art. 5, § 16; 1 App. C. C., § 598.] The attorney’s fee was „a part of the debt to be paid, and constituted a part of the amount in controversy in the suit. [2 App. C. C., § 556.]
January 14, 1891.
Reversed and the suit ordered to be dismissed.